Citation Nr: 0612684	
Decision Date: 05/02/06    Archive Date: 05/15/06	

DOCKET NO.  01-02 706A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the appellant's character of discharge from service 
is a bar to Department of Veterans Affairs (VA) benefits, 
except health care.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the benefit sought on appeal.  The 
appellant, who had service from September 1990 to October 
1998, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

In August 2004, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.


REMAND

In January 2006 the Board received an additional statement 
and evidence from the appellant.  The appellant has the right 
to have this additional evidence considered initially by the 
RO, unless this procedural right is waived by the appellant.  
38 C.F.R. § 20.19.9(b)(3), 20.1304(c).  However, this 
evidence was not received with a waiver of initial RO 
consideration of the evidence.  Consequently, this evidence 
must be referred to the RO for initial consideration.

The additional evidence raises the possibility that there is 
additional private medical evidence that has not been 
obtained.  A December 2005 statement from Renu Gupta, M.D., 
related that the appellant had previous psychiatric treatment 
prior to his assignment aboard the USGC Rush, and a statement 
from an individual who reported that he was the health 
services technician aboard that ship related that the 
appellant was seeing a private psychiatrist while in San 
Diego during the early part of 1992.  

While the appellant's service personnel and medical records 
are contained in the claims folder, records of any private 
psychiatric treatment the appellant received in 1992 are not 
associated with the claims file.  The VA's duty to assist 
includes attempting to obtain these private medical records, 
and to insure that any service medical records are obtained.  



This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the appellant will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions: 

1.  After obtaining the necessary 
authorization from the appellant, the 
RO/AMC should obtain and associate with 
the claims file records of private 
psychiatric treatment the appellant 
reportedly received in 1992 while in San 
Diego.

2.  When the development requested in the 
first paragraph has been completed, the 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence, including that evidence 
received directly by the Board following 
the issuance of the October 2005 
Supplemental Statement of the Case.  If 
warranted by its review of the evidence 
obtained since the July 2003 VA mental 
disorders examination, the RO/AMC  should 
consider obtaining a further medical 
opinion.   If the benefit sought remains 
denied, the appellant should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence 



and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant until he 
is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


